 Case 17-29532     Doc 50    Filed 10/11/18 Entered 10/11/18 14:30:21      Desc Main
                               Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE MATTER OF:                            )        IN CHAPTER 7
                                             )
JOHN BREUGELMANS,                            )        No. 17-29532
                                             )
                Debtor(s)                    )


                                 PROOF OF SERVICE

TO:      See Attached List


      I, JOSEPH E. COHEN, state that copies of the Notice of Trustee’s Final Report and

Applications for Compensation and Deadline to Object, was sent on October 11, 2018 by

First Class U.S. Mail and/or ECF to the persons shown on the attached service list.


JOSEPH E. COHEN
COHEN & KROL
105 West Madison Street
Suite 1100
Chicago, IL 60602
312-368-0300                                      BY:/s/ Joseph E. Cohen
                 Case 17-29532   Doc 50      Filed 10/11/18 Entered 10/11/18 14:30:21                    Desc Main
                                               Document     Page 2 of 2
Amos Financial LLC                        Department of Treasury-Internal Revenue Serv   John Breugelmans
3330 Skokie Valley Road                   PO Box 7346                                    10 Hidden Brook Dr.
Suite 301                                 Philadelphia, PA 19101-7346                    North Barrington, IL 60010-6913
Highland Park, IL 60035-1044




John P Dickson                            Patrick S Layng                                Ronald L Boorstein
Dickson Law Group,LLC                     Office of the U.S. Trustee, Region 11          150 South Wacker Dr Ste 2100
4 E. Terra Cotta Ave.                     219 S Dearborn St                              Chicago, IL 60606-4202
Crystal Lake, IL 60014-3622               Room 873
                                          Chicago, IL 60604-2027
